UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ⁭TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33245 EMPLOYERS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 04-3850065 (I.R.S. Employer Identification Number) 10375 Professional Circle, Reno, Nevada89521 (Address of principal executive offices and zip code) (888)682-6671 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Class April 30, 2010 Common Stock, $0.01 par value per share 42,725,526 shares outstanding TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1 Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 3 Unaudited Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 5 Unaudited Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II – OTHER INFORMATION Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4 (Removed and Reserved) 30 Item 5 Other Information 30 Item 6 Exhibits 31 2 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Employers Holdings, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share data) As of March 31, As of December 31, Assets (unaudited) Available for sale: Fixed maturity securities at fair value (amortized cost $1,852,723 at March 31, 2010 and $1,859,074 at December 31, 2009) $ $ Equity securities at fair value (cost $40,103 at March 31, 2010 and $39,936 at December 31, 2009) Total investments Cash and cash equivalents Accrued investment income Premiums receivable, less bad debt allowance of $10,310 at March 31, 2010 and $9,879 at December 31, 2009 Reinsurance recoverable for: Paid losses Unpaid losses, less allowance of $1,269 at March 31, 2010 and $1,335 at December 31, 2009 1,042,359 1,051,170 Funds held by or deposited with reinsureds Deferred policy acquisition costs Federal income taxes recoverable Deferred income taxes, net Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Claims and policy liabilities: Unpaid losses and loss adjustment expenses $ $ Unearned premiums Policyholders’ dividends accrued Total claims and policy liabilities Commissions and premium taxes payable Accounts payable and accrued expenses Deferred reinsurance gain—LPT Agreement Notes payable Other liabilities Total liabilities $ $ Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value; 150,000,000 shares authorized; 53,700,379 and 53,563,299 shares issued and 42,725,526 and 42,908,165 shares outstanding at March 31, 2010, and December 31, 2009, respectively Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued — — Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Treasury stock, at cost (10,974,853 shares at March 31, 2010and 10,655,134 shares at December 31, 2009) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying unaudited notes to the consolidated financial statements. 3 Employers Holdings, Inc. and Subsidiaries Consolidated Statements of Income (in thousands, except per share data) Three Months Ended March 31, (unaudited) Revenues Net premiums earned $ $ Net investment income Realized gains (losses) on investments, net ) Other income — Total revenues Expenses Losses and loss adjustment expenses Commission expense Dividends to policyholders Underwriting and other operating expenses Interest expense Total expenses Net income before income taxes Income tax (benefit) ) ) Net income $ $ Earnings per common share (Note 10): Basic $ $ Diluted $ $ Cash dividends declared per common share $ $ Net realized gains (losses) on investments Net realized gains (losses) on investments before credit related impairments on fixed maturity securities $ $ ) Total other-than-temporary impairments on securities — ) Portion of impairment recognized in other comprehensive income — — Credit related impairments included in net realized gains or losses on investments — ) Net realized gains (losses) on investments, net $ $ ) See accompanying unaudited notes to the consolidated financial statements. 4 Employers Holdings, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Three Months Ended March 31, (unaudited) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Amortization of premium on investments, net Allowance for doubtful accounts Deferred income tax expense Realized (gains) losses on investments, net ) Realized losses on retirement of assets 63 26 Change in operating assets and liabilities: Accrued investment income Premiums receivable ) Reinsurance recoverable on paid and unpaid losses Funds held by or deposited with reinsureds Federal income taxes ) Unpaid losses and loss adjustment expenses ) ) Unearned premiums Accounts payable, accrued expenses and other liabilities ) ) Deferred reinsurance gain – LPT Agreement ) ) Other Net cash provided by operating activities Investing activities Purchase of fixed maturities ) ) Purchase of equity securities ) ) Proceeds from sale of fixed maturities Proceeds from sale of equity securities Proceeds from maturities and redemptions of investments Cash paid for acquisition, net of cash and cash equivalents acquired — ) Capital expenditures and other, net ) ) Net cash provided by (used in) investing activities ) Financing activities Acquisition of treasury stock ) ) Cash transactions related to stock-based compensation ) — Dividends paid to stockholders ) ) Net cashused in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying unaudited notes to consolidated financial statements. 5 Employers Holdings, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1. Basis of Presentation Employers Holdings, Inc. (EHI) is a holding company and through its four wholly-owned insurance subsidiaries, Employers Insurance Company of Nevada (EICN), Employers Compensation Insurance Company (ECIC), Employers Preferred Insurance Company (EPIC), and Employers Assurance Company (EAC), is engaged in the commercial property and casualty insurance industry, specializing in workers’ compensation products and services.EICN, domiciled in Nevada, ECIC, domiciled in California, and EPIC and EAC, both domiciled in Florida, provide insurance to employers against liability for workers’ compensation claims in 30 states.Unless otherwise indicated, all references to the “Company” refer to EHI, together with its subsidiaries. The accompanying consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934, as amended.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal, recurring adjustments) necessary for a fair presentation of the Company’s consolidated financial position and results of operations for the periods presented have been included.The results of operations for an interim period are not necessarily indicative of the results for an entire year.These financial statements have been prepared consistent with the accounting policies described in the Company’s 2009 Annual Report on Form 10-K for the year ended December 31, 2009. The Company considers an operating segment to be any component of its business whose operating results are regularly reviewed by the Company’s chief operating decision makers to make decisions about resources to be allocated to the segment and assess its performance based on discrete financial information.Currently, the Company has one operating segment: workers’ compensation insurance and related services. Estimates and Assumptions The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. As a result, actual results could differ from these estimates.The most significant areas that require management judgment are the estimate of unpaid losses and loss adjustment expenses (LAE), evaluation of reinsurance recoverables, recognition of premium revenue, deferred policy acquisition costs, deferred income taxes, and the valuation of goodwill and investments. Reclassifications Certain prior period information has been reclassified to conform to the current period presentation. 2. New Accounting Standards In January 2010, the Financial Accounting Standards Board issued Update Number 2010-06, Improving Disclosures about Fair Value Measurements to Accounting Standards Codification (ASC) Topic 820, Fair Value Measurements and Disclosures. The update changes fair value disclosures by requiring: (a) separate disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and a description of the reasons for the transfers; and (b) separate information about purchases, sales, issuances, and settlements of Level 3 fair value measurements. The update clarifies existing disclosures by requiring: (a) fair value measurement disclosures for each class of assets and liabilities; and (b) disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3. As required, the Company plans to present the disclosures regarding the purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements for fiscal periods beginning after December 15, 2010. The Company adopted the standard that required disclosures for fiscal periods beginning after December 15, 2009 (Note 4). The adoption of these requirements did not have a material impact to the consolidated financial statements. 6 3. Investments The amortized cost, gross unrealized gains, gross unrealized losses, and estimated fair value of the Company’s investments were as follows. Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (in thousands) At March 31, 2010 Fixed maturity securities U.S. Treasuries $ $ $ ) $ U.S. Agencies — States and municipalities ) Corporate ) Residential mortgaged-backed securities ) Commercial mortgaged-backed securities — Asset-backed securities — Total fixed maturity securities ) Equity securities Consumer goods (4 ) Energy and utilities — Financial (5 ) Technology and communications ) Industrial and other — Total equity securities ) Total investments $ $ $ ) $ Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (in thousands) At December 31, 2009 Fixed maturity securities U.S. Treasuries $ $ $ ) $ U.S. Agencies — States and municipalities ) Corporate ) Residential mortgaged-backed securities ) Commercial mortgaged-backed securities ) Asset-backed securities — Total fixed maturity securities ) Equity securities Consumer goods (6
